Quinn, Chief Judge
(dissenting);
I dissent.
Here, as in United States v. Clark *620(No. 190), 1 USCMA 201, 2 CMR 107, decided February 29, 1952, I quite fail to find any prejudice resulting from the failure of the law officer to instruct the court specifically and fully on the elements of the crime of negligent homicide. The findings demonstrate that the court knew that negligent homicide was a proper lesser included offense within involuntary manslaughter. As I stated in the Clark decision, the name of this offense supplies its own definition. Further, the evidence points quite clearly, in my opinion, to gross and culpable negligence. I have no doubt that on this record, the accused could have been convicted of involuntary manslaughter. The accused was, therefore, benefited by the findings on the lesser offense and is in no position to claim prejudice here. It matters not at all that, on rehearing, the accused in Clark was found not guilty. We have no way of knowing what evidence was produced at the second trial, nor even what factors motivated the court in reaching its decision.
I feel obligated to invite attention to the fact that this Court is here to do substantial justice. This accused was convicted upon adequate legal evidence. I see little justification for ordering a rehearing merely because the law officer committed an error which was in no way prejudicial to the substantial rights of the accused. The accused was found guilty of a lesser crime than was warranted by the evidence. I would reverse the decision of the board of review and affirm the findings.